Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/422,244 filed on 5/24/19. Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
interfaces are one or more of a belt, roller chain, or socket as mentioned in claim 12.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: grounding mechanisms & actuators in claims 2 & 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6
Line 2: “a primary carrier”
This appears to be a double inclusion of the carrier mentioned in claim 3. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-9, 13, 14 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,429,266 to Choi et al.
Claim 1
Choi discloses in Fig 17,
An epicyclic gear mechanism comprising: a fore secondary differential assembly (e.g. 334-336) to selectively drive one, more than one, or none of one or more fore interfaces (e.g. 334); an aft secondary differential assembly (e.g. 341-344) to selectively drive one, more than one, or none of one or more aft interfaces (e.g. 341 & 342); and a primary differential assembly (e.g. 315) to selectively drive one, more than one, or none of the fore secondary differential assembly and the aft secondary differential assembly, wherein the primary differential assembly, the fore secondary differential assembly, the aft secondary differential assembly and each of the fore and aft interfaces rotate about a common central axis (Fig. 17).
Claim 2
The epicyclic gear mechanism of claim 1, further comprising one or more grounding mechanisms, each grounding mechanisms configured to activate or deactivate a corresponding interface in response to a command (Column 22, lines 29-39, brake mechanism 300 is selectively activated).
Claim 3
The epicyclic gear mechanism of claim 1, wherein the primary differential assembly is further configured to drive the fore secondary differential assembly via a 
Claim 4
The epicyclic gear mechanism of claim 3, wherein the first sun gear and the second sun gear rotate about the common central axis (Fig. 17, two sun gears are coaxial).
Claim 5
The epicyclic gear mechanism of claim 3, wherein the primary differential assembly comprises a carrier (e.g. 315a) having a primary interface (e.g. 333 fixed on the carrier) configured to transfer torque to drive one or more of the fore or aft secondary differential assemblies in response to a mechanical input (e.g. 321).
Claim 6
The epicyclic gear mechanism of claim 5, wherein the torque creates rotational movement of a primary carrier (e.g. 315a) of the primary differential assembly causing one or more planet gears (e.g. 332) within the primary carrier to turn, thereby causing rotation of the first (e.g. 333) and/or second sun gear.
Claim 7
The epicyclic gear mechanism of claim 3, wherein a fore carrier (e.g. 337a) of the fore secondary differential assembly is in a fixed arrangement with the first sun gear (sun gear fixed to rotate on carrier), wherein one or more planet gears (e.g. 332) within the primary differential assembly are configured to drive the first sun gear causing rotation of the fore secondary differential assembly.

Claim 8
The epicyclic gear mechanism of claim 7, wherein the fore carrier includes one or more planet gears (e.g. 335) such that the rotational movement of the fore secondary differential assembly about the common central axis selectively causes the one or more planet gears to rotate about a planet shaft (Fig. 17).
Claim 9
The epicyclic gear mechanism of claim 8, wherein the one or more fore interfaces comprises one or more fore ring gears (e.g. 334), the one or more planet gears within the fore carrier being configured to mesh with an interior gear of the one or more fore ring gears.
Claim 13
An epicyclic gear mechanism comprising: a primary differential assembly comprising: a plurality of planet gears (e.g. 332) to transmit motion to one, both or none of a first or a second sun gear (e.g. 333 & 336); and a primary carrier (e.g. 315a) with a fixed primary gear (e.g. 333), the primary gear configured to transfer torque from a power source to the plurality of planet gears; a fore secondary differential assembly (e.g. 334-336) selectively driven by torque via the first sun gear and configured to selectively drive one, more than one, or none of one or more fore interfaces (e.g. 335); and an aft secondary differential assembly (e.g. 341-344) selectively driven by torque via the second sun gear and configured to selectively drive one, more than one, or none of one or more aft interface (e.g. 341 & 344).


Claim 14
The epicyclic gear mechanism of claim 13, wherein the primary differential assembly, the fore secondary differential assembly, the aft secondary differential assembly, each of the fore and aft interfaces, and the first sun gear and the second sun gear rotate about a common central axis (Fig 17).
Claim 16
The epicyclic gear mechanism of claim 13, further comprising a plurality of actuators to selectively activate or deactivate one or more interface wherein a selected actuator engages a braking system corresponding to the selected interface (Column 22, lines 29-39, brake mechanism 300 is selectively activated).
Allowable Subject Matter
Claims 19 & 20 are allowed.
Claims 10-12, 15, 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659